Lipscomb, J.
It is assigned for error, that the draft on which this suit was instituted, was not given in evidence, nor was its absence accounted for.
If there had not been a full statement of the facts in this case, agreed on by the counsel for the plaintiff and the defendant, we would have presumed that the draft, upon which suit was brought, was read in evidence; as a judgment is entitled to every presumption in its favor. But where there is a statement of the evidence, agreed on, there is no room for such a presumption ; and a verdict rendered without it, or its absence accounted for, ought to have been set aside, and a new trial granted. For this error the judgment must be reversed and the cause remanded.
Reversed and remanded.